Citation Nr: 1029372	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted an increased rating for 
PTSD of 70 percent effective February 23, 2007, and an August 
2008 rating decision which denied TDIU.

The issue of whether new and material evidence has been 
received to reopen the Veteran's claim of service 
connection for hypertension has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In January 2010, the Veteran expressed in writing his desire to 
withdraw his claim for entitlement to an increased rating for an 
acquired psychiatric disorder, to include PTSD, currently 
evaluated as 70 percent disabling.
 







CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal 
on the issue of entitlement to an increased rating for an 
acquired psychiatric disorder, to include PTSD, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204 (2009).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2009).  

The record reflects that the Veteran perfected a timely appeal of 
the June 2007 rating decision that, inter alia, granted an 
increased rating of 70 percent and no more for PTSD.  Thereafter, 
in a January 2010 written statement, the Veteran expressed his 
desire to withdraw this claim from appellate review.  The Board 
finds that this written statement qualifies as a valid withdrawal 
pursuant to 38 C.F.R. § 20.204(b).  

In view of the Veteran's expressed desires, the Board concludes 
that further action with regard to this issue is not 
appropriate.  The Board does not have jurisdiction over this 
withdrawn claim.  As such, the issue is dismissed.


ORDER

The claim for entitlement to an increased rating for an acquired 
psychiatric disorder, to include PTSD, currently evaluated as 70 
percent disabling, is dismissed.



REMAND

The Veteran filed a claim for entitlement to TDIU in May 2008.  
That matter was denied in the RO's August 2008 rating decision.  
The Veteran subsequently filed a Notice of Disagreement as to 
that issue in July 2009.  To date, the RO has not issued a 
Statement of the Case.  Under the circumstances, the Veteran must 
be furnished with a Statement of the Case addressing his claim 
for entitlement to TDIU.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); 38 C.F.R. § 19.26 (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be furnished 
with a Statement of the Case addressing the issue of 
entitlement to TDIU.  This issuance must include all 
regulations pertinent to the case at hand, as well as an 
explanation of the Veteran's rights and responsibilities 
in perfecting an appeal as to those issues.  Then, if 
indicated, this matter should be returned to the Board 
for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
                                        A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


